Citation Nr: 1810743	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-14 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include exposure to asbestos.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to June 1960.  The Veteran died in October 2009, and the Appellant, the Veteran's surviving spouse, has been substituted for the Veteran for the pending claim.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision issued by the VA Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board denied the appeal of service connection for the cause of the Veteran's death in October 2016.  In August 2017, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken consistent with the terms of the Joint Motion

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death, to include asbestosis exposure.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

As noted above, this claim was remanded by CAVC in August 2017 for action consistent with the terms of the parties' Joint Motion.  The Joint Motion largely identified the failure of the February 2013 VA medical opinion to address whether asbestosis, which was listed as a cause of death on the Veteran's death certificate, is at least as likely as not related to service, including the Veteran's service on-board the U.S.S. Dixie.  The Board is required to address the aforementioned deficiency upon further review of the claims file.  Forcier v. Nicholson, 19 Vet.App. 414, 426 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Board notes that the Veteran's DD214 shows that his military occupational specialty (MOS) was that of a deckhand, and his personnel records indicates that the Veteran was stationed on the U.S.S. Dixie.  Moreover, the Appellant contends that asbestos was used throughout warships built prior to the 1970s, including the U.S.S. Dixie.  Specifically, the Appellant identified the ship's engine, boiler and navigation rooms, sleep quarters and mess halls as the potential sources of asbestos on-board the U.S.S. Dixie.  Furthermore, the Board also notes an April 2013 private treatment record provided that the Veteran had a history of asbestos exposure while in the Navy, which could have contributed to the Veteran's lung cancer.  

Additionally, the Board notes that the Veteran's death certificate provided that chronic obstructive pulmonary disease, smoking, and asbestosis were the causes of the Veteran's death.  

Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion with supporting rationale is obtained that adequately addresses whether asbestosis is at least as likely as not related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the record and a copy of this remand to the VA clinician who provided the February 2013 VA medical opinion or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  

The examiner is asked to address the following:

Provide diagnoses for any respiratory related disabilities, to include those noted during the appeal period.  Specifically address whether a diagnosis of asbestosis was warranted.  

Is it at least likely as not (a 50 percent probability or greater) that any asbestosis, which was listed as a cause of death on the Veteran's death certificate, is related to his active duty service, to specifically include exposure to asbestos while on-board the U.S.S. Dixie?

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory condition, to include COPD and lung cancer, was caused by service, to include exposure to asbestos, or is otherwise related to the Veteran's military service?  

The examiner is asked to address the April 2013 private treatment record that asserted that asbestos exposure during the Veteran's military service contributed to his lung cancer.  

The examiner should consider the lay testimony of record.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).   

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

